Citation Nr: 1450718	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability).

2.  Entitlement to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5 (back disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.

In an April 2014 decision, the Board found that new and material evidence had been received to reopen the previously denied claims and remanded the newly reopened claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he sustained back and right shoulder/collarbone injuries as a result of an automobile accident in March 1968.  The Veteran maintains that following the motor vehicle accident he was taken to an Army Hospital in Seoul, Korea, where he received treatment for these injuries.  The Board notes that in the previous remand, an attempt was made to obtain the treatment records related to the Veteran's treatment at the Seoul Army Hospital.  The treatment records have been found to be unavailable.  

In support of his claim that he sustained injuries to his back, shoulder, and collarbone, the Veteran submitted a statement from D. K., indicating that he witnessed the injury where the Veteran was hurt when hit by two bundles of plywood that flew into the truck cab the Veteran was driving, breaking the steering wheel and causing injuries to his back, neck and shoulder.  He further indicated that the Veteran also broke his collarbone at that time.  Mr. K. stated that the Veteran was taken to the nearest Army Hospital where he was bandaged up and his ear was reattached.  

In support of his claim, the Veteran has submitted service personnel records demonstrating that both he and D. K. were on the same assignment when the incident occurred.  Moreover, service treatment records which have been associated with the claims folder also make reference to the Veteran having been involved in the accident.  

Based upon the above, and considering that the treatment records related to the Army Hospital treatment have been found to be unavailable, the Board will resolve reasonable doubt in favor of the Veteran and find that he sustained injuries to his back and right shoulder/collarbone as a result of the March 1968 accident.  The Board further notes that the Veteran has also reported that his current back and shoulder/collarbone symptoms have continued since service.  

As the Board is finding that the Veteran sustained injuries to his back, shoulder, and collarbone during the March 1968 accident, the Veteran should be afforded a VA examination.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded VA examinations to assist in determining the etiology of any back/right shoulder/collarbone disorder, and their relationship, if any, to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current back and right shoulder/collarbone disorder.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The record must be made available to the examiner and the examiner must note such review in his/her report.  Following examination, the examiner is to provide the following opinions:  Does the Veteran currently have any back or right shoulder disorders, to include a collarbone injury residuals?  If so, is it at least as likely as not (50 percent probability or greater) that any currently identified back or right shoulder disorder, to include any collarbone disorder, is related to the Veteran's period of service, to include the automobile accident in March 1968, wherein the Veteran sustained injuries to his back/right shoulder/collarbone?  Detailed rationale for each opinion must be provided.

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



